DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file. 

Allowable Subject Matter
Regarding claim 1, none of the references of record alone or in combination discloses or suggests a height difference between two of the top abutment surfaces which are next to each other and heights of the plurality of top abutment surfaces decrease step by step from one side to another side of the base, causing the touch stroke to increase; and a positioning member disposed in the housing, the positioning member comprises a first side wall, a second side wall, and a connecting portion, the connecting portion has opposite sides, the first side wall and the second side wall are disposed in parallel on the opposite sides of the connecting portion, a plurality of grooves is provided on the first side wall; wherein the slider further comprises a protrusion provided on a side of the base, and when the slider slides between the first side wall and the second side wall of the positioning member, the protrusion is correspondingly accommodated in any of the grooves, in combination with the other elements of the instantly claimed invention.

Claims 2, 3 and 5-12 depend from claim 1. Accordingly, claims 1-3 and 5-12 are allowed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jeff Piziali whose telephone number is (571)272-7678.  The examiner can normally be reached on Monday - Friday (7:30AM - 4PM).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nitin (Kumar) Patel can be reached on (571) 272-7677.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Jeff Piziali/
Primary Examiner, Art Unit 2628
28 July 2021